1

2

3

4

5                          UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
6
                                                    )
7
     MICHAEL S. GRIFFITH,                           ) Case No. C19-5606 RSM
8                                                   )
                         Plaintiff,                 ) AGREED ORDER RE EAJA FEES
9                                                   )
     vs.                                            )
10                                                  )
                                                    )
11 COMMISSIONER OF SOCIAL SECURITY,                 )
                                                    )
12
                         Defendant.                 )
13                                                  )

14          Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
15
     28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA
16
     attorney’s fees of $4,967.05 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
17
     2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
18
     allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
19
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
20

21   of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to

22   Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA

23   98501.
24

25
     AGREED ORDER RE EAJA FEES                - Page 1                MADDOX & LAFFOON, P.S.
     [C19-5606 RSM]                                                   410-A South Capitol Way
                                                                      Olympia, WA. 98501
                                                                      (360) 786-8276
1    DATED this 25th day of March 2020.

2

3                                          A
                                           RICARDO S. MARTINEZ
4                                          CHIEF UNITED STATES DISTRICT JUDGE
5

6

7    Presented by:
8
     /s/ JEANETTE LAFFOON
9    JEANETTE LAFFOON, WSBA #30872
     Attorney for Plaintiff
10

11   Approved for entry,
     Notice of presentation waived:
12

13   /s/ MARTHA A. BODEN
     MARTHA A. BODEN
14   Special Assistant U.S. Attorney
     Attorney for Defendant
15   (signed per email authorization)

16

17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES            - Page 2         MADDOX & LAFFOON, P.S.
     [C19-5606 RSM]                                        410-A South Capitol Way
                                                           Olympia, WA. 98501
                                                           (360) 786-8276
